                       Case 1:17-cv-03479-BPG Document 97 Filed 04/21/21 Page 1 of 5
                                             UNITED STATES DISTRICT COURT
                                                        DISTRICT OF MARYLAND

               CHAMBERS OF                                                                                         101 WEST LOMBARD STREET
              BETH P. GESNER                                                                                      BALTIMORE, MARYLAND 21201
CHIEF UNITED STATES MAGISTRATE JUDGE                                                                                       (410) 962-4288
      MDD_BPGchambers@mdd.uscourts.gov                                                                                  (410) 962-3844 FAX

                                                                              April 21, 2021

          Keith Altman, Esq.                                                  Thurman W. Zollicoffer, Jr., Esq.
          Excolo Law, PLLC                                                    Nelson Mullins Riley & Scarborough LLP
          26700 Lahser Road, Ste. 401                                         100 S. Charles Street, Ste. 1600
          Southfield, MI 48033                                                Baltimore, MD 21201

                   Subject:      Gross, et al. v. P.O. Hopkins
                                 Civil No.: BPG-17-3479

          Dear Counsel:

                   I have scheduled a four-day jury trial to begin on Monday, March 7, 2022. Please
          promptly advise my chambers if this trial date is not acceptable to your clients. As we discussed, I
          will let you know as we approach that trial date if there any issues with that date given the court’s
          limited capacity to conduct multiple jury trials simultaneously.

                  This letter also sets out pretrial filing deadlines, the pretrial conference date, and provides
          certain instructions concerning your pretrial submissions and trial preparation.

          Schedule

                   Deadline for Joint Pretrial Order, . . . . . . . . . . . . . . . . . . . . Tuesday, February 8, 2022
                   Motions in Limine, Jury Instructions,                                      (consult Local Rules—
                   Voir Dire, and Special Verdict Form                                        these are to be JOINT
                                                                                              SUBMISSIONS to the extent
                                                                                              possible)

                   Deadline for Oppositions to . . . . . . . . . . . . . . . . . . . . . . . . Tuesday, February 15, 2022
                   Motions in Limine

                   Pretrial Conference . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Tuesday, February 22, 2022
                                                                                                     at 9:30 a.m. by telephone,
                                                                                                     unless counsel requests or the
                                                                                                     court directs that it be
                                                                                                     conducted in person.

                   Jury Trial . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . Monday, March 7, 2022
                   (4 days)                                                                                 at 10:00 a.m. (Counsel should
                                                                                                            report to chambers at 9:30 a.m.)
          Case 1:17-cv-03479-BPG Document 97 Filed 04/21/21 Page 2 of 5



Gross, et al. v. P.O. Hopkins
Civil No.: BPG-17-3479
April 21, 2021
Page 2
                                            Voir Dire

       I have enclosed my non-case specific voir dire questions which I would expect to use in this
case. Counsel should review these questions and confer with one another. After conferring, counsel
should provide me with:

       1. a jointly proposed, one paragraph statement of the case to be read to the venire panel
explaining the nature of the case in general terms; and

       2. case-specific voir dire questions requested by counsel, indicating whether opposing
counsel objects to the proposed additional questions.

                          Jury Instructions and Special Verdict Form

       I have enclosed a copy of my general jury instructions which I will use in this case. Please
confer and provide me with:

       1. Any jointly proposed case-specific instructions not covered in the materials I have
          enclosed, if necessary;

       2. a jointly proposed special verdict form (if possible); and

       3. where the parties cannot agree on joint submissions, counsel should submit
       separately their proposed case-specific instructions or special verdict forms,
       specifically identifying the disputed issues.

        Any additional jury instructions you propose should 1) be typed one per page and 2) be
numbered and assembled in the order in which you request that they be read to the jury. Parties
should rely on pattern instructions whenever possible. My preferred sources are Sand, Siffert, et
al., Modern Federal Jury Instructions; O’Malley, et al., Federal Jury Practice and Instructions; or
Maryland Pattern Jury Instructions as appropriate. If you change a pattern instruction in any way,
please make the changes clear by underlining additions and [bracketing] deletions, and note after
the citation that the proposed instruction is “modified.” If you propose a non-pattern instruction,
please include a citation of the authorities supporting the instruction.

       For all proposed jury instructions, special verdict forms, and voir dire questions, in
addition to filing them via CM/ECF, please send a hard copy to chambers and e-mail a copy in
Microsoft Word format to MDD_BPGChambers@mdd.uscourts.gov.
          Case 1:17-cv-03479-BPG Document 97 Filed 04/21/21 Page 3 of 5



Gross, et al. v. P.O. Hopkins
Civil No.: BPG-17-3479
April 21, 2021
Page 3
                                Guaranteeing Witness Availability

        Absent emergency circumstances, a party will guarantee the presence at trial of any
witness that party lists in the pretrial order, in accordance with Local Rule 106.2.i, as “expecting
to present” at trial.

                           Disclosure of Opinions of Expert Witnesses

        In addition to the information required by Local Rule 106.2.j, the pretrial order shall
include for each party a concise summary of the opinion testimony expected from each witness
identified by that party pursuant to Fed. R. Civ. P. 26(a) who may testify at trial. The parties shall
identify those witnesses designated pursuant to Rule 26(a)(2)(B) separately from those designated
pursuant to Rule 26(a)(2)(C).

                                              Exhibits

       Please be prepared to advise me at the pretrial conference if there are any objections to the
documents and exhibits listed in the pretrial order in accordance with Local Rule 106.2.h. As
noted below, any objections not disclosed in the pretrial order, other than objections under Fed. R.
Evid. 401 and 403, shall be deemed waived at trial, unless excused for good cause shown.

       All exhibits must be tagged and numbered prior to trial in accordance with Local Rule
106.7.a. You must meet with one another prior to trial to review and make available for copying
one another’s exhibits in accordance with Local Rule 106.7.b.

        Copies of the parties’ proposed exhibits must be in a three-ring binder. The parties
should attempt to agree on the admissibility of all exhibits and inform the Court of those exhibits
about which agreement cannot be reached. Those exhibits will be discussed at the pretrial
conference. The parties should provide, in addition, impeachment exhibits each intends to offer
into evidence at trial. Impeachment exhibits need not be disclosed to other parties.

                                   Use of Courtroom Equipment

       Please be prepared to advise me at the pretrial conference if you would like to use any
courtroom equipment at trial. The court has available for your use DVD players and monitors, x-
ray boxes, and one electronic evidence presenter. The electronic evidence presenter may be
reserved on a first-come, first-served basis in cases that are expected to last longer than one week
and involve numerous documents.
          Case 1:17-cv-03479-BPG Document 97 Filed 04/21/21 Page 4 of 5
Gross, et al. v. P.O. Hopkins
Civil No.: BPG-17-3479
April 21, 2021
Page 4
                                 Trial Instructions

        Please read carefully the attached memorandum entitled “Instructions To Counsel Re:
Trial Procedure And Conduct.” You are responsible for knowing the contents of these
instructions and all of the provisions of Local Rule 107 concerning trial conduct.

                                            Settlement

       Unless the court is notified of any settlement no later than one full business day prior to
the day on which the trial is scheduled to begin, jury costs will be imposed in accordance with
Local Rule 107.4. Ordinarily, in civil cases 25-28 potential jurors are called as members of the
venire panel, and the cost per juror is approximately $70.

                                     Objections to Evidence

       All objections to evidence, other than objections based on relevance or
prejudice/confusion/waste of time, are waived if not raised by the parties in their pretrial
order.

        Fed. R. Civ. P. 26(a)(3) requires the parties to provide pretrial disclosure of the evidence
that they intend to present at trial. Under Local Rule 106.4,1 the parties’ timely submission of a
pretrial order constitutes compliance with Fed. R. Civ. P. 26(a)(3).

         Fed. R. Civ. P. 26(a)(3) also provides that objections, other than objections under F.R.E.
402 (Relevant Evidence Generally Admissible; Irrelevant Evidence Inadmissible) and F.R.E. 403
(Exclusion of Relevant Evidence on Grounds of Prejudice, Confusion, or Waste of Time), to
pretrial disclosures that are not raised within 14 days of the disclosure are waived unless excused
by the court for good cause shown. Therefore, a party’s failure to raise objections to evidence
listed in the pretrial order submitted under Local Rule 106.4 is deemed to be a waiver of that
party’s right to object to those items at trial, other than on grounds of relevance or
prejudice/confusion/waste of time.

       The parties are directed to not file any other motions, objections, or other pleadings
without permission from the court.




1
  Local Rule 106.4(c) provides that “[s]ubmission of a pretrial order containing the information
required by L.R. 106.2 within the time limits prescribed by L.R. 106.3 and L.R. 106.4 shall be
deemed to constitute compliance with Fed. R. Civ. P. 26(a)(3).”
          Case 1:17-cv-03479-BPG Document 97 Filed 04/21/21 Page 5 of 5
Gross, et al. v. P.O. Hopkins
Civil No.: BPG-17-3479
April 21, 2021
Page 5
       Despite the informal nature of this letter, it will constitute an Order of the court and will
be docketed accordingly.


                                                       Very truly yours,


                                                              /s/
                                                       Beth P. Gesner
                                                       Chief United States Magistrate Judge
